Citation Nr: 0618005	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  04-29 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from April 1992 to April 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision of by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure due process is followed and that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In his VA Form 9, the veteran alleged that his service-
connected right knee disability has worsened.  The veteran's 
claim for vocational rehabilitation benefits is based on the 
impairment of employability caused by the right knee 
disability.  In addition, he indicated that he has back, 
hearing loss, eye, and hypertension disabilities which were 
service-related.  Thus, he is further contending that he has 
an employment handicap or serious employment handicap due to 
the sum of these disabilities.  Entitlement to service 
connection for back and hearing loss disabilities has been 
denied by the RO in prior rating decisions.  

The raised issues must be adjudicated prior to appellate 
review of the vocational rehabilitation matter because the 
outcome may impact the issue currently on appeal.  The newly 
raised issues for consideration are an increased rating for 
patellofemoral syndrome of the right knee; service connection 
for an eye disability and hypertension; and whether new and 
material evidence has been received to reopen the claims of 
service connection for a back disability and hearing loss 
disability.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The issues of entitlement to an 
increased rating for patellofemoral 
syndrome of the right knee; service 
connection for an eye disability and 
hypertension; and whether new and 
material evidence has been received to 
reopen the claims of service connection 
for a back disability and hearing loss 
disability, should be adjudicated.  The 
veteran should be notified thereof, 
provided his procedural and appellate 
rights, and afforded the opportunity to 
respond, if appropriate.  

2.  The claim on appeal should then be 
readjudicated in light of all of the evidence 
of record and in light of the newly raised 
issues.  If the issue of entitlement to 
vocational rehabilitation benefits remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).




